ORDER

PER CURIAM:
Mark Parkhurst appeals the decision of the Personnel Advisory Board, demoting him to Corrections Caseworker I, effective *906June 1, 1999, for swatting or patting a female subordinate on the buttocks and for making unprofessional and inappropriate statements. This court finds that there is substantial evidence in the record that Mr. Parkhurst slapped a subordinate’s buttocks and made threatening statements, that the demotion was a proper exercise of the PAB’s discretion, and that Mr. Park-hurst’s threatening statements were not protected by his freedom of speech. Since a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The decision of the PAB is affirmed. Rule 84.16(b).